United States Court of Appeals,

                             Fifth Circuit.

                              No. 93-1202.

         INDUSTRIAL INDEMNITY COMPANY, Plaintiff-Appellant,

                                   v.

         CHAPMAN AND CUTLER, et al., Defendants-Appellees.

                             June 16, 1994.

Appeal from the United States District Court for the Northern
District of Texas.

Before WISDOM and HIGGINBOTHAM, Circuit Judges, KAUFMAN*, District
Judge.

     FRANK A. KAUFMAN, District Judge:

     Plaintiff-Appellant     Industrial   Indemnity   Company   ("IIC")

appeals from the grant of summary judgment by the federal district

court below in favor of defendants-appellees.1         In that court,

appellant alleged instances of actionable negligence, amounting to

legal    malpractice,   on   the   part   of   appellees.   Appellees

successfully sought the grant of summary judgment upon the ground

that appellant's claims were barred by the applicable statute of

limitations.   For the reasons set forth infra, we affirm.

                                   I.

     The district court, in its Memorandum Order granting summary

judgment for appellees, set forth the following facts:

     *
      District Judge of the District of Maryland, sitting by
designation.
     1
      The defendants-appellees in the within action are the law
firm of Chapman & Cutler, headquartered in Chicago, Illinois, and
fifty of its general partners (hereinafter referred to
collectively as "Chapman").

                                    1
     In September 1984, [IIC] issued a commitment to guarantee
a real estate transaction in Dallas, Texas.         Under the
commitment, IIC undertook to insure payment of promissory
notes that several Texas limited partnerships, related to
Cloyce K. Box ("Box"), planned to issue to institutional
investors. The collateral for the transaction was 494 acres
of land in Frisco, Texas.     Box intended to use the funds
obtained from this financing to invest in a cement plant.

     IIC's guaranty provided that if the makers of the
promissory notes, which totaled $120 million, did not pay them
in full at their maturity date, October 15, 1988, IIC would
pay them. The IIC employees responsible for analyzing the
transaction and its attendant risk to IIC failed, however, to
perform their usual underwriting investigation before the
commitment was issued.

     IIC claims in this suit that by December 1984, when the
policies were to be issued, it realized that the commitment
had been obtained by the fraud of its agent FGC Services,
Inc., and other participants in the transaction, primarily
with respect to the value of the collateral.1 Representatives
of IIC who travelled to Dallas, Texas[,] in December for the
scheduled closing of the transaction intended, so it is
alleged, to withdraw from the venture.          Instead, they
attempted to renegotiate IIC's commitment. Several changes
were made, but when IIC pushed for additional concessions, Box
threatened a $150 million lawsuit if it failed to honor its
commitment.
     1
       IIC has not claimed that Chapman was guilty of any
misrepresentations or omissions.

     At this point, IIC consulted a Chapman partner, Paul
Kosin ("Kosin"), who was in Dallas to assist with the
transaction.    According to IIC, Kosin advised that Box
appeared to have a meritorious claim and would probably
prevail in a lawsuit. IIC maintains that the advice given by
Kosin was incorrect and given without proper analysis or
review. Further, IIC alleges that but for Kosin's advice, it
would not have issued the subject policies guaranteeing
payment of the notes.

     IIC reviewed this transaction, as well as the others it
had made, throughout 1985 and 1986, thereby incurring costs
for attorneys' fees and other investigative expenses.     In
1985, IIC terminated its financial guarantee business,
recognizing in consequence a loss of $160 million. Crum and
Forster ("C & F"), the parent company of IIC, set up a
discontinued operations reserve on its books to cover
potential future administrative costs and claims expenses
which might arise under the different guarantees IIC had

                           2
     issued. This reserve included a contingency reserve of $55
     million for the Frisco transaction which was recorded as a $55
     million loss on the financial statements of IIC's parent
     company, C & F, and its parent, Xerox Financial Services (a
     subsidiary of Xerox Corporation).

     Shortly after issuing the policies, in January 1985, IIC

received a premium of approximately $4.6 million from the limited

partnerships. The promissory notes issued by IIC were "zero coupon

notes" which required no interim installments of principal or

interest and no financial performance or payment by the makers of

the notes to the holders until October 1988.                 Upon the notes'

maturation, the makers completely defaulted, leaving IIC to perform

as required and to pay the holders the full $120 million.              After so

doing, IIC foreclosed upon the inadequate real-estate collateral.

     IIC, a California corporation, instituted suit in the Superior

Court for San Francisco County, California, on April 6, 1989,

alleging   legal    malpractice    by   appellees.        Appellees   promptly

removed the case to the federal district court for the Northern

District of California based upon the diversity of citizenship

among the parties.     28 U.S.C. § 1332.          The headquarters office of

the law firm of Chapman & Cutler is located in Illinois, and none

of the partners of that firm who also is named as a defendant

resides    in   California.       After     the    said   removal,    appellees

successfully sought transfer of the case from the Northern District

of California to the Northern District of Texas pursuant to 28

U.S.C. § 1404(a)2 and moved for summary judgment upon the ground

     2
      § 1404(a) states:

                   For the convenience of parties and witnesses, in

                                        3
that       IIC's   action   was    barred       by    the   applicable   statute    of

limitations.

       The "transferee" federal district court in Texas, applying

California choice-of-law case law in the same manner as would the

"transferor" federal district court in California to which this

case       earlier   had    been   removed,3         determined   that   either    the

California or Texas statute of limitations applied and that, under

either statute, the period for filing suit upon IIC's claim had

expired. IIC appeals that conclusion to this Court, asserting that

the district court erred in its invocation of the California and

Texas statutes, rather than the statute of limitations of Illinois,

and that, even under each or both of the California and Texas

statutes, the limitations period had not expired.4



               the interest of justice, a district court may transfer
               any civil action to any other district or division
               where it might have been brought.
       3
      See Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487,
61 S. Ct. 1020, 85 L. Ed. 1477 (1941).
       4
      In support of its appeal to this Court in connection with
the limitations issue, IIC has referred in its briefs to several
factual and legal contentions which appellees assert, in a motion
to strike filed with this Court, were not presented in any court
below. Because we determine that the district court correctly
decided the question of limitations, whether or not any or all of
IIC's said contentions are sound, we treat appellees' motion to
strike as moot.

            IIC also urges this Court to rule that the district
       court mistakenly treated two of appellees' requests for
       admission as admitted by IIC, despite IIC's claim that it
       previously had denied the assertions which were the subjects
       of those requests. However, IIC readily admits that, if
       this Court affirms the grant of summary judgment in this
       case, we need not decide that question. Accordingly,
       because we do so affirm, we do not reach that issue.

                                            4
     For the reasons set forth infra, and on a de novo review

basis,5    we     conclude    that   the    district       court   below   correctly

employed California choice-of-law principles in determining that

either the California or Texas statute of limitations applies in

this case and in granting summary judgment for appellees upon the

basis that, under either statute, the limitations period within

which appellant could file suit ended before appellant so filed.

                                           II.

          The   parties      agree   that        the   district    court   correctly

determined that, in this case, California's choice-of-law rules

govern which statute of limitations should apply.                      See Cowan v.

Ford Motor Co., 713 F.2d 100, 104 n. 6 (5th Cir.1983) (stating that

when a case is "transferred to another federal district court ...

under § 1404(a), the transferee court must act as would the

transferor court");          see also KL Group v. Case, Kay & Lynch, 829
F.2d 909, 915 (9th Cir.1987).              We also so agree.

         The parties also agree that the district court appropriately

recited     the     test     for   selecting       the    applicable    statute   of

limitations under California law.                      California utilizes the "

"governmental interest' approach to questions of conflicts of

laws."    In re Aircrash in Bali, 684 F.2d 1301, 1307 (9th Cir.1982)

(citation omitted); Offshore Rental Co. v. Continental Oil Co., 22


     5
      "The grant of a motion for summary judgment is reviewed de
novo." Securities & Exchange Comm'n v. Recile, 10 F.3d 1093,
1097 (5th Cir.1993). The appellate court applies "the same
standard as a district court would employ under Federal Rule of
Civil Procedure 56(c)." Abbeville Gen. Hosp. v. Ramsey, 3 F.3d
797, 801 (5th Cir.1993); Recile, 10 F.3d at 1097.

                                            5
Cal. 3d 157, 148 Cal. Rptr. 867, 869, 583 P.2d 721, 723 (1978).   That

approach requires the Court to engage in three discrete steps:

          1. To examine the substantive law relating to [the topic
     in question] in [the various jurisdictions at issue], to
     determine if the laws in th[ose] jurisdictions differ as
     applied to this ... transaction;

          2. If they do differ, then to determine whether [those]
     jurisdictions have an interest in having their laws applied.
     If only one jurisdiction has such an interest, then we do not
     have a "true conflict" and we apply the law of that
     jurisdiction;

          3. If there is a "true conflict" then we proceed, under
     the "comparative impairment" approach, to determine which
     jurisdiction's interest would be more impaired if its policy
     were subordinated to the policy of the other. The conflict
     should be resolved by applying the law of the jurisdiction
     whose interest would be more impaired if its law were not
     applied.

Liew v. Official Receiver and Liquidator, 685 F.2d 1192, 1196 (9th

Cir.1982) (footnotes omitted);    see also Waggoner v. Snow, Becker,

Kroll, Klaris & Krauss, 991 F.2d 1501, 1506-07 (9th Cir.1993).

"California will decline to apply its own law to a case brought in

California only if it is shown that another state has a greater

interest in having its law applied."6    In re Aircrash, 684 F.2d at

1307;     see also Nelson v. Tiffany Industries, Inc., 778 F.2d 533,

534 (9th Cir.1985).

         Employing that test, the parties—and we—agree that the laws

of California and Texas, on the one hand, and Illinois, on the

other hand, differ with regard to the effect of a limitations

     6
      There appears to be some dissonance between the affirmative
hue of the "greater interest" standard pronounced in In re
Aircrash and the negatively phrased "impairment" formulation in
Liew, but any such difference seems more theoretical and semantic
than real. In any event, in this case we reach the same result
regardless of the phraseology employed.

                                   6
defense upon IIC's claim in this case.7

         It also seems clear that the district court was correct in

concluding that each of the three states possesses some interest in

the application of its own statute of limitations in this case.

Among the fundamental purposes underlying a state's statute of

limitations is the protection of the resident defendants of that

state and of that state's courts from the burdens of dealing with

stale claims.    See Ledesma v. Jack Stewart Produce, Inc., 816 F.2d
482, 485 (9th Cir.1987);      Murray v. San Jacinto Agency, Inc., 800
S.W.2d 826, 828 (Tex.1990);       Ashland Chem. Co. v. Provence, 129
Cal. App. 3d 790,   181 Cal. Rptr. 340,   341   (1982);   Dolce,   60

     7
      At the time when this action was filed, legal malpractice
suits in Illinois were governed by a statute covering actions
upon unwritten contracts which allowed five years after the cause
of action accrued. See Ill.Rev.Stat. ch. 110, para. 13-205
(1983); Dolce v. Gamberdino, 60 Ill.App.3d 124, 17 Ill. Dec. 274,
276, 376 N.E.2d 273, 275 (1978). Effective January 1, 1991,
Illinois adopted a statute specifically to deal with cases of
attorney malpractice. The new statute, which only applies
prospectively, see Gould v. Sachnoff & Weaver, Ltd., 240
Ill.App.3d 243, 180 Ill. Dec. 805, 807, 607 N.E.2d 1318, 1320
(1992), affords only two years within which aggrieved clients can
bring suit, although it may liberalize requirements for suit in
other ways. See Ill.Rev.Stat. ch. 110, par. 13-214.3 (1991).

          California and Texas apparently allow one and two years
     respectively for potential plaintiffs to bring suit based
     upon attorney malfeasance. Both parties concede, and the
     district court agreed, that, for purposes of the within
     case, identical results stem from both the Texas and
     California statutes. For that reason, the district court
     declined, as does this Court, to choose which of those two
     states' statutes governs in this case. See, e.g., Fed.
     Depos. Ins. Corp. v. Cardinal Oil Well Servicing Co., Inc.,
     837 F.2d 1369, 1370 n. 1 (5th Cir.1988); Miller v.
     Transamerican Press, Inc., 621 F.2d 721, 724 (5th Cir.1980),
     cert. denied, 450 U.S. 1041, 101 S. Ct. 1759, 68 L. Ed. 2d 238
     (1981). The sole question for decision centers on whether
     Illinois's interest in applying its law outweighs the
     interests of either and both of California and Texas.

                                       7
Ill.App.3d 124, 17 Ill. Dec. at 277, 376 N.E.2d at 276;                Davies v.

Krasna, 14 Cal. 3d 502, 125 Cal. Rptr. 705, 712, 535 P.2d 1161, 1168

(1975).    California     possesses       a   plausible    interest    in    the

litigation given the fact that the instant case arose in a court

located in California. As the subsequent removal of this action to

federal   district     court   in   California      was     predicated      upon

diversity-of-citizenship jurisdiction, notwithstanding the fact

that it subsequently was transferred to a federal court in Texas,

California is regarded as the forum state.8          See, e.g., KL Group,
829 F.2d at 915;     Cowan, 713 F.2d at 104 n. 6.         IIC's incorporation

in California also may play a role in evaluating California's

degree of interest, although, as IIC would be harmed by the

application of its state's laws (see the discussion infra in Part

III of this Opinion), California's interests might be better served

by the application of Illinois's statute.9                Texas also has an

     8
      "While the processing of the claim in this case would
affect a federal and not a California court, a federal court
sitting in diversity applies "governmental interest' analysis as
would a California court." Ledesma, 816 F.2d at 485 n. 4.
     9
      A state has an "interest in allowing its residents to
recover for injuries sustained in a state that would recognize
their claim as timely." See Ledesma, 816 F.2d at 485. But cf.
James v. Bell Helicopter Co., 715 F.2d 166, 172-73 n. 6 (5th
Cir.1983) (noting that "California courts have tended to apply
the law of the place of the injured's domicile" in order to aid
recovery for injuries, but adding that that approach tends to
apply only to "injured plaintiffs suing for personal injuries, as
opposed to a commercial" plaintiff). In any event, the interest
of a state in the application of its own particular statute of
limitations on behalf of a resident plaintiff is weaker than if
that interest stemmed from the involvement of a resident
defendant. See Ledesma, 816 F.2d at 485 (stating that the fact
that plaintiffs reside in California "weaken[s] the forum state's
interest in [applying] its own statute of limitations" in
comparison to an earlier decision which involved a California

                                      8
interest in this litigation in that the underlying transaction

giving rise to this action occurred within its borders and at least

some of the negligent acts or omissions alleged against appellees

transpired there as well.   Finally, Illinois can demonstrate an

interest in applying its statute of limitations in the light of the

domiciles there of appellees and of the possibility that some of

the allegedly negligent acts and/or omissions took place, at least

in part, in that jurisdiction.10    Additionally, IIC asserts an

Illinois interest, which it contends is reflected in the statute of

limitations, in regulating its attorneys and preventing misconduct.

That assertion will be discussed infra in the context of weighing

the competing interests.

     It seems apparent from the foregoing summary discussion that

this case involves a "true conflict," Liew, 685 F.2d at 1196, and

therefore requires an evaluation of which state's interest would be



resident as defendant).
     10
      Appellant contends that several of the negligent acts
occurred in Illinois, based upon appellant's seemingly correct
factual assertions that telephone calls from appellees to IIC
were placed from Chapman & Cutler's home office in Chicago, and
that appellees' failure to advise IIC (ie. their omissions)
likewise to some extent can be grounded in Illinois. Appellees,
in their brief and in a motion to strike filed with this Court,
protest that those assertions represent new arguments not pressed
in any court prior to the within appeal and that the declarations
cited in support of those theories are not part of the summary
judgment record. Specifically, appellees argue that at no time
prior to this appeal did IIC raise the possibility that the
claimed negligent acts took place in Illinois and that at no time
before the present appeal did IIC allege negligent omissions on
the part of appellees. As mentioned in note 4 supra, this Court
herein affirms the grant of summary judgment even in the face of
appellant's additional contentions and therefore regards
appellees' motion to strike as moot.

                                9
most impaired by the application of another state's statute.

                                  III.

      California seems to manifest countervailing considerations in

the within case which tug in both the directions of applying its

own statute of limitations and of utilizing that of Illinois.            For

example,   California's    imputed    desire   to    assist   its   resident

plaintiffs in achieving recompense for their injuries, by applying

whatever statute would allow such recovery, militates in favor of

the use of the Illinois statute.11 Nevertheless, one of the primary

goals of a state's statute of limitations, i.e. the diminution of

burdens upon that state's courts stemming from the prosecution of

old claims, see, e.g., Ledesma, 816 F.2d at 485, as well as

California's status as the forum state, cuts even more strongly in

favor of applying the California statute.       See Rosenthal v. Fonda,

862 F.2d 1398, 1402 (9th Cir.1988);        In re Yagman, 796 F.2d 1165,

1171 (9th Cir.1986), cert. denied, 484 U.S. 963, 108 S. Ct. 450, 98
L. Ed. 2d 390 (1987);     American Bank of Commerce v. Corondoni, 169
Cal. App. 3d 368, 215 Cal. Rptr. 331, 333 (1985).

     Texas,   despite     appellant's     vigorous    assertions    to   the

contrary, possesses a powerful interest in encouraging the use of

its statute in this case.       The underlying acts from which the

claims of legal malpractice arose, namely the Frisco transactions

between IIC and Box, took place in Texas.               The land used as


     11
      However, that interest seems to apply most strongly in
cases of individual plaintiffs who seek recompense for some
personal injury, rather than in situations involving a corporate
plaintiff, as is the situation herein. See note 9, supra.

                                     10
collateral was located there, extensive negotiations took place

there, and the closing documents were signed in Texas.                          More

importantly, many of the alleged acts which IIC claims constituted

malpractice     by    appellees   took    place    in    Texas.     Although     the

telephone calls rendering legal advice to appellant during its

negotiations with Box appear to have originated in Chicago, the

advice    was   received    and   discussed       in    Texas,    and   the   injury

effectively seems to have been completed in Texas.12                Appellees, by

venturing into the legal market in Texas through their involvement

in Texas-based transactions, and by undertaking to represent a

California corporation as client, subject themselves to the laws of

those states.        In this case, such redounds to their benefit.

     The Ninth Circuit, in Yagman, 796 F.2d at 1170-71, utilized a

similar analysis in determining the locus of the action in that

case.     In so doing, the Ninth Circuit, in construing California's


     12
      Stavriotis v. Litwin, 710 F. Supp. 216 (N.D.Ill.1988),
aff'd, Carmel v. Clapp & Eisenberg, P.C., 960 F.2d 698 (7th
Cir.1992), is of little or no aid to appellant herein. In that
case, the court determined that the failure to act giving rise to
the suit by a former client against his attorneys should be
attributed to New Jersey, which was the location of defendants'
law offices. See id. at 219. Defendants in Stavriotis admitted
that they provided most services to plaintiff at their New Jersey
office and were licensed to practice only in New Jersey. The
court in that case stated that, under the "most significant
relationship" test which the court employed as its choice-of-law
analysis, the place with "the most significant relationship to
this action is the place where the conduct causing the injury
occurred." Id. Also in Stavriotis, the New Jersey legal
malpractice limitations period was six years, and the Illinois
period was five years, rendering the Illinois Borrowing Act,
which permitted the use of a foreign statute under certain
circumstances, inapplicable by its own terms because the
otherwise applicable foreign (New Jersey) statute was longer, not
shorter, than that of Illinois. Id. at 219-20.

                                         11
choice-of-law approach in a defamation case which did not involve

a statute of limitations, stated that, even though the alleged

defamatory remarks were made by New York defendants in New York,

they    were       tied    more   closely    to    California,    the    home   of   the

plaintiffs, as "it is the state where the damage to plaintiffs'

reputations,          if   any,    would    have   occurred....         New   York   has

"absolutely no interest in the reputation of a California citizen.'

"   Yagman, 796 F.2d at 1171 (quoting transcript in that case).

Similarly here, the damage was incurred by a California plaintiff,

IIC, and stemmed from a Texas transaction; it bore little relation

to Illinois.13

       "Texas also has an overriding interest in governing the

conduct of persons situated within its borders.                   Moreover, persons

within Texas, regardless of whether or not they are citizens, have

a right to rely on and to act in conformity with Texas' laws.

Hence, Texas has a real interest in seeing its laws applied."

Becker        v.    Computer      Sciences     Corp.,   541 F. Supp. 694,   705

(S.D.Tex.1982).14          In the case at bar, the advice, or lack thereof,

provided by appellees centered around a transaction in Texas for a

client who, during the period in question, was visiting Texas in

order       to     consummate     or   to   terminate   the   deal      and   therefore

implicates substantial interests of that state.


       13
       Of course, appellants maintain that one of Illinois's
principal interests arises from its legitimate purpose of
regulating its own attorneys. That contention is discussed
infra.
       14
            Becker did not involve a statute of limitations question.

                                             12
     Finally, Illinois does possess an interest of its own in the

instant proceedings, since Illinois, as do all states, has an

interest in regulating its attorneys.          See, e.g., Waggoner, 991
F.2d at 1508; Santos v. Sacks, 697 F. Supp. 275, 284 (E.D.La.1988).

Nonetheless, the question remains as to whether Illinois sought to

accomplish that goal through its statute of limitations.           The fact

that, until   recently,   Illinois     did   not   possess   a   statute    of

limitations specifically addressed to cases of legal malpractice is

not fatal to appellant's claim;        Illinois courts apparently have

construed that state's general statute dealing with unwritten

contracts to apply to cases of legal malpractice since at least

1912, see Maloney v. Graham, 171 Ill.App. 409 (1912), and that

judicial construction, left undisturbed by the legislature, fairly

can be said to reflect legislative intent in that respect.                 See

Miller v. Lockett, 98 Ill. 2d 478, 75 Ill. Dec. 224, 227, 457 N.E.2d
14, 17 (1983).   In any event, appellant offers no evidence that a

motivation to regulate the Illinois bar underlay either the old or

the new Illinois statute;   in fact, that new statute shortens the

amount of time during which an aggrieved client may bring suit

against an allegedly remiss attorney, indicating that the statute

perhaps was impelled by factors other than a desire to extend

greater protection to the public from errant lawyers.15

     15
      In fact, appellees, in their brief filed with this Court
refer to certain portions of the legislative history of the newly
enacted statute as probative evidence that the change was
motivated by concerns over the perceived ill effects of excessive
malpractice liability and was intended to shelter attorneys from
stale claims and the public from increased attorney fees
associated with excessive malpractice premiums. See Illinois

                                  13
     Some of the acts by appellees of which appellant complains, as

well as appellees' purported failure to act, may, of course, be

attributable to the home office of appellees in Illinois. However,

as explained supra, the bulk of such attribution seems to lie more

appropriately with Texas or California.   Accordingly, we look to

California or Texas, rather than to Illinois, law as the governing

law in this case.

                                IV.

     Having decided that either the California or Texas limitations

statutes apply, we now must ascertain when appellant sustained

damages from appellees' asserted misconduct so as to trigger the

running of one or both of those statutes, in order to determine

whether the district court below correctly concluded that, under

either statute, appellant's claim is barred as untimely.

     IIC insists that it suffered no damage until Box and the other

companies defaulted upon the notes, at which time ICC was forced to

pay the entire $120 million.   Appellees offer several alternative

trigger dates, including the date upon which IIC entered into the

allegedly faulty agreement with Box and his affiliated companies,

either because of the mere act of signing that agreement or due to

the immediate financial harm incurred by IIC as a result of that



State Senate, 86th General Assembly, 106th Legislative Day, at
33-34 (June 21, 1990) (statements of Sens. Marovitz and
Barkhausen). The cited history also reveals that the new statute
was proposed by the Illinois State Bar Association. Id. While
that fact in itself is not controlling, appellant has not
proffered any legislative history surrounding the adoption of the
new statute which affirmatively supports its position that a
desire further to regulate the bar was a purpose of the law.

                                14
agreement16;      the date IIC began accumulating legal and other fees

as a result of its investigations, which included an examination of

the Frisco transaction;          the closing of IIC's financial guarantee

operations;       and the establishment of a reserve by IIC's parent,

Crum & Forster, in part to protect against future liability in

connection with the Frisco deal.

     Appellant brought suit in the within action on April 6, 1989.

Accordingly, if appellees correctly have identified any of the

above events as trigger dates for the limitations period, IIC's

claims    would    be   barred    under    both   the   Texas   and   California

statutes, as all of the listed events transpired before April 1987.

     Both California and Texas apply similar rules to determine

when a cause of action accrues for purposes of application of their

respective statutes of limitations.            For ease of analysis, we take

up each in turn.

                                          V.

     California law provides in pertinent part:

     (a) An action against an attorney for a wrongful act or
     omission, other than for actual fraud, arising in the
     performance of professional services shall be commenced within
     one year after the plaintiff discovers, or through the use of
     reasonable diligence should have discovered, the facts
     constituting the wrongful act or omission, or four years from
     the date of the wrongful act or omission, whichever occurs
     first.... The period shall be tolled during the time that any

     16
      That category of harm encompasses the insufficiency of the
collateral; the failure of appellees to ensure that Box was
required to use the funds generated from the transaction to
improve and/or to develop the Frisco collateral; the lack of
recourse to, or indemnity from, Box or any of his companies; the
generally riskier nature of IIC's guarantee as a result of the
above-listed deficiencies; and the consequent drop in value of
the guarantee on the reinsurance market.

                                          15
     of the following exists:

             (1) The plaintiff has not sustained actual injury.

Cal.Civ.Proc.Code § 340.6(a) (West 1982).

          In this case, appellant contends that no "actual injury"

arose until it was forced to pay in October 1988 (less than a year

before appellant instituted this case in April 1989) the $120

million it had guaranteed under the promissory notes.17

          Ordinarily, the determination of the time when a
     plaintiff suffered damages giving rise to a cause of action
     for attorney malpractice is a question of fact, but where
     there are no triable issues of fact as to when the plaintiff
     suffered such damage then a court may determine this as a
     matter of law.

Johnson v. Simonelli, 231 Cal. App. 3d 105, 282 Cal. Rptr. 205, 208

(1991).

      A determination of actual injury does not require that the

amount of said damages be ascertained, nor is it " "necessary that

all or even the greater part of the damages have to occur before

the cause of action arises.' "      United States v. Gutterman, 701
F.2d 104, 106 (9th Cir.1983) (quoting Bell v. Hummel and Pappas,

136 Cal. App. 3d 1009, 186 Cal. Rptr. 688, 694 (1982));       see also

Davies, 125 Cal. Rptr. at 713, 535 P.2d at 1169;     Budd v. Nixen, 6
Cal. 3d 195, 98 Cal. Rptr. 849, 852, 491 P.2d 433, 436 (1971).      "[I]t


     17
      As the district court noted in its Memorandum Order
granting summary judgment to appellees, "IIC does not dispute
that it had knowledge of the facts upon which its claim of
negligence is based in 1984, or at the latest in 1986, after IIC
had at least twelve attorneys investigate the transaction."
Consequently, in order to escape proscription under the statute,
because IIC discovered the alleged negligence more than one year
before filing suit, IIC must demonstrate that no actual injury
occurred until a later date.

                                  16
is the fact and knowledge of damage and not the amount thereof that

is required to prove actual injury."               Bennett v. McCall, 19
Cal. App. 4th 122, 23 Cal. Rptr. 2d 268, 271 (1993) (citing Laird v.

Blacker, 2 Cal. 4th 606, 7 Cal. Rptr. 2d 550, 553, 555, 828 P.2d 691,

694, 696 (1992), modified, 2 Cal. 4th 1253, cert. denied, --- U.S.

----, 113 S. Ct. 658, 121 L. Ed. 2d 584 (1992)).           The injury must be

"objectively existing and not feigned or merely speculative, real

and not imagined.... Asked differently, the question is whether we

can say that, as of the relevant date, a reasonable person would

have considered the injury to be real."             Laird v. Blacker, 279
Cal. Rptr. 700,   710    (Cal.App.1991),     aff'd,   2 Cal. 4th 606,    7
Cal. Rptr. 2d 550, 828 P.2d 691 (1992).

      The payments by IIC of attorney fees and other costs in

connection with its investigation of the Frisco transaction and of

possible    litigation    in    connection    therewith    seem   the      most

persuasive examples of the occurrence of actual harm that was

suggested by appellees.        See Sirott v. Latts, 6 Cal. App. 4th 923, 8
Cal. Rptr. 2d 206, 209 (1992).       Appellant raises two objections with

regard to considering those fees as harm sufficient to trigger the

limitations period.      First, IIC claims that, because it received

approximately   $4.5     million   in    premium   payments   prior   to   the

attorney-fee and investigative payments, it suffered no net loss in

connection with the notes until after the default and thus cannot

be considered to have incurred actual harm until that time.                See,

e.g., Heckert v. MacDonald, 208 Cal. App. 3d 832, 256 Cal. Rptr. 369,

372-73 (1989) (labeling that principle the " "special benefit'


                                        17
doctrine").     However, in Sirott, the Court of Appeal of California

expressly rejected that argument in connection with a limitation

issue in a case involving attorney fees incurred as a result of

alleged malpractice.18    See Sirott, 8 Cal. Rptr. 2d at 209 (stating

that "[a] client suffers damage when he is compelled, as a result

of the attorney's error, to incur or pay attorney fees," even

though those fees "did not exceed the ... premium plaintiff would

have been required to pay had he not followed defendants' advice").

          Second, IIC states that attorney fees are not recoverable

pursuant to California law in this case, thereby eliminating them

from consideration as actual harm.      IIC contends that only fees

arising under what it terms the third-party tort exception, i.e.,

when "a defendant has wrongfully made it necessary for a plaintiff

to sue a third person," may be recovered under California law, not

fees incurred in the "ordinary two-party lawsuit."    Prentice v. N.

American Title Guaranty Corp., 59 Cal. 2d 618, 30 Cal.Rptr. at 823,

381 P.2d 645, 647 (1963).      We agree that if IIC, in fact, were


     18
      Appellant correctly notes that "[t]he decision of an
intermediate appellate state court guides, but is not necessarily
controlling upon, the federal court when determining what the
applicable state law is." Wood v. Armco, Inc., 814 F.2d 211, 213
n. 5 (5th Cir.1987). However, in this case, we see no reason to
depart from the reasoning of the intermediate court. See 32
Am.Jur.2d Fed.Pract. & Proced. § 296 (1982) (footnotes omitted):

                  In determining the law of a state, a federal court
             looks to the decisions of the lower state courts as
             well as to those of the state's highest court.... [A]
             federal court is not free to reject the state rule
             merely because it has not received the sanction of the
             highest state court, even though the federal court
             thinks that the rule is unsound in principle or not the
             better rule.

                                  18
unable to recover those fees from appellees, those fees would not

seem to represent actual harm sufficient to confer upon IIC a cause

of action and thereby to commence the limitations period. However,

that objection fails for two reasons.      The general proscription

against recovery of fees appears to apply only in the context of

fees spent in connection with actual litigation, or at least in

contemplation thereof.      See, e.g., UMET Trust v. Santa Monica

Medical Investment Co., 140 Cal. App. 3d 864, 189 Cal. Rptr. 922, 927

(1983);     Prentice, 30 Cal. Rptr. at 823, 381 P.2d at 647.   Some of

the expenditures by IIC involved the allocation of non-attorney

employees to investigative tasks, and those costs, as well as

others, do not seem to have been solely litigation-related in

nature.19    Furthermore, if any of those fees were spent for the

purpose of evaluating possible litigation against Box and its

affiliates, or against IIC's agent, FGC Services, those fees indeed

may fall within the third-party tort exception, as the contemplated

litigation would have been necessary only as a result of appellees'

negligent conduct.     cf. UMET Trust, 189 Cal. Rptr. at 927 (holding

that when a lawsuit by a claimant against a third party "was not

     19
      Appellant, in its brief filed with this Court, describes
those costs as follows:

                 In 1985 and 1986, employees of IIC and its parent
            corporations, along with outside attorneys, examined
            and investigated a number of the financial guarantees
            issued by IIC, including the Frisco Policies.... Their
            purpose was to learn more about the status and value of
            IIC's collateral, to determine whether IIC's rights had
            been abused in the Transaction and to assess the
            likelihood of a future claim under the Policies. The
            review also examined Chapman's role in the Frisco
            Transaction and potential, related litigation.

                                  19
compelled or required ... to protect its own interests because of

the wrongdoing of" the attorney, the third-party tort exception

does not apply).

     For the foregoing reasons, we locate the beginning of the

"actual harm," suffered by appellant under California law because

of appellees' allegedly deficient legal advice, with the time when

the investigative and legal fees and expenses were incurred by

appellant during 1985 and 1986.20

                               VI.

      In Texas, "[t]he prevailing view is that a cause of action

for legal malpractice is in the nature of a tort and is thus

governed by the two-year limitations statute." Black v. Wills, 758
S.W.2d 809, 814 (Tex.App. Dallas 1988);       see also Willis v.

Maverick, 760 S.W.2d 642, 644 (Tex.1988).   A plaintiff must suffer

a "legal injury" before a cause of action accrues.21     Zidell v.

Bird, 692 S.W.2d 550, 555 (Tex.App. Austin 1985).   "The fact that

damage may continue to occur for an extended period ... does not

     20
      Because we conclude that those fees and related expenses
suffice as actual harm suffered by IIC, we need not further
consider the validity of the other examples proffered by
appellees.
     21
      Texas law, like that of California, follows a "discovery
rule" for purposes of the statute of limitations. In re
Gleasman, 933 F.2d 1277, 1281 (5th Cir.1991). "[T]he limitations
period begins to run when the plaintiff discovers or, in the
exercise of reasonable diligence, should have discovered the
injury." Id. Thus, in order to contest preclusion under the
Texas statute, appellant must demonstrate that, despite
appellant's knowledge of the alleged malpractice not later than
1986, no legal injury occurred until the default of the notes
which did not occur until less than one year before appellant
instituted this action in the California state court. See note
17, supra.

                                20
prevent limitations from starting to run.    Limitations commences

when the wrongful act occurs resulting in some damage to the

plaintiff."   Murray, 800 S.W.2d at 828 (emphasis added).22

      In Atkins v. Crosland, 417 S.W.2d 150, 153 (Tex.1967), the

Supreme Court of Texas stated that "a cause of action sounding in

tort accrues ... notwithstanding the fact that the damages, or

their extent, are not ascertainable until a later date" and quoted

with approval from 54 C.J.S. Limitations of Actions § 168, pp. 122-

123, the maxim that "the cause of action accrues, and the statute

[of limitations] begins to run, when, and only when, the damages

are sustained."   See also Cal. Fed. Mortgage Co. v. Street, 824
S.W.2d 622, 627 (Tex.App. Austin 1991, writ denied);   Zidell, 692


     22
      Appellant's reliance upon the cases of Hughes v. Mahaney
and Higgins, 821 S.W.2d 154 (Tex.1991), Aduddell v. Parkhill, 821
S.W.2d 158 (Tex.1991), cert. denied, --- U.S. ----, 112 S. Ct.
2998, 120 L. Ed. 2d 874 (1992), and Gulf Coast Investment Corp. v.
Brown, 821 S.W.2d 159 (Tex.1991), is misplaced. Those decisions
together set forth the proposition "that when an attorney commits
malpractice in the prosecution or defense of a claim that results
in litigation, the statute of limitations on the malpractice
claim against the attorney is tolled until all appeals on the
underlying claim are exhausted." Hughes, 821 S.W.2d at 157.
Gulf Coast applied that stay in the limitations period to include
wrongful foreclosure actions brought against the client as a
result of the attorney's malpractice. See Gulf Coast, 821 S.W.2d
at 160. The Supreme Court of Texas, in Hughes, explained the
rule as stemming from the desire to allow the client to avoid
"adopting inherently inconsistent litigation postures in the
underlying case [against the third party] and in the malpractice
case." Hughes, 821 S.W.2d at 156. In this case, no litigation
between IIC and any of the other parties to the Frisco
transaction has transpired, so cases such as Hughes seem
inapplicable herein. See Hoover v. Gregory, 835 S.W.2d 668, 675
(Tex.App. Dallas 1992, writ denied) (commenting that "[w]e
interpret Hughes narrowly as controlling in legal malpractice
cases when a malpractice suit is brought against an attorney in
the course of litigating the complainant's underlying claim ")
(emphasis added).
21
S.W.2d at 558.      Nor does Peterson v. Dean Witter Reynolds, Inc.,

805 S.W.2d 541, 549 (Tex.App. Dallas 1991), in which clients were

denied the right to recover attorney fees "expended in prior

litigation with third parties," appear to prevent the fees in this

case from constituting actionable injury.     At least a portion of

the fees incurred by IIC appear to have been non-legal in nature,

and another segment of the costs do not seem to have been part of

any litigation or anticipated litigation.23   In that context, IIC's

payments of investigative fees and related costs in 1985 and 1986

provide a sufficient trigger for the Texas statute, as well as for

the California statute.24

                                 VII.

     IIC's investigative expenditures and related costs, incurred

during the period of 1985-1986, comprised "actual harm" and "legal

injury" sufficient to commence the running of each and both of


     23
          See note 19, supra.
     24
      We note that Texas law may treat the mere act of signing
the agreements in the Frisco transaction as injury sufficient to
begin the limitations period. See American Medical Electronics,
Inc. v. Korn, 819 S.W.2d 573, 578 (Tex.App. Dallas 1991, writ
denied) (asserting that "[t]he initial damage to [plaintiff],
although perhaps nominal, occurred when its right to receive
professional and complete advice from its attorneys was violated"
in connection with plaintiff's decision to sign an assignment
agreement, and stating that limitations began to run when
plaintiff discovered that the advice it had received was
erroneous); see also Zidell, 692 S.W.2d at 558 (asserting that
plaintiffs' cause of action against attorney accrued when
plaintiffs acted upon the negligent advice of counsel and signed
a contract which "irrevocably" prevented them, "if called upon to
do so," from performing an earlier contractual obligation); cf.
Hoover, 835 S.W.2d at 673 (construing Atkins and subsequent case
law to focus upon "creation and notice of a risk of harm, not a
finally established or inevitable harm").

                                  22
California's and Texas's limitations periods. Accordingly, because

appellant's cause of action was foreclosed by both states' statutes

of limitations, and because we deem said statutes, rather than that

of Illinois, to be applicable in this case, we hereby affirm the

grant of summary judgment by the district court below in favor of

appellees.

     AFFIRMED.




                                23